Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 3/18/2022, 4/21/2022, 5/3/2022, 7/22/2022 and 10/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
3.	Claims 1, 5-12, 16-20, 23, 27-31, 34, 37-52, 55-70 and 73-87 are pending.

Response to Arguments
Applicant’s arguments, filed on 6/13/2022, with regards to claims 1, 12, 23, 34, 52 and 70 have been fully considered but they are not persuasive. The applicant asserts that the combination of McLaughlin and Hendrickson does not teach or suggest: “adapting, by the first of the nodes, to the detected state change by altering the first format of the advertising message to a shortened format comprising an identifier for the first of the nodes, wherein the identifier is derived from the changed relative environment of the first of the nodes”.  Examiner respectfully disagrees.

	The combination of McLaughlin and Hendrickson, specifically McLaughlin teaches an accessory device detects any event that cause characteristics (state) change (e.g. motion). An accessory can send a notification to a controller if a change in these characteristics is detected (e.g., if the door becomes obstructed or if motion is detected). process 400, as illustrated in Fig. 4, can be used to detect state changes. For example, the state number "s#" can be incremented when state changes. An accessory can advertise a state change, e.g., by broadcasting an updated TXT record [Therefore, the updated TXT record is broadcasted in response to detect a state change], and a paired controller that has previously cached the TXT record (block 432 of process 400) can detect the change by comparing the broadcast value of "s#" to its cached value. (See McLaughlin; Par. [88], [165]) 

McLaughlin, further teaches, as illustrated in Fig. 8, that a state change can occur in accessory 804. In response, accessory 804 can update its internal state counter (block 820). Accessory 804 can also advertise the updated state counter (block 822). For instance, as shown in Table 3 above, an accessory can advertise information including a state number "s#," e.g., in TXT record or the like. The accessory can advertise a state change by updating the field and broadcasting the new [Updated] TXT record. (See McLaughlin; Par. [200]-[204]) McLaughlin, further teaches that the generation of the characteristics TXT record implements the uniform accessory protocol can define a common "base" UUID (e.g., the last 28 hexadecimal digits) for all core characteristics and assign a unique "short" UUID (e.g., first 8 hexadecimal digits) to each characteristic; any numbering scheme can be used. The use of UUIDs, particularly combined with a convention for truncating UUIDs, can allow a controller or accessory to specify a characteristic of interest using a smaller amount of transmitted data relative to using a character string. For example, in some embodiments, a truncation convention can reduce a 36-digit UUID to just two or three hexadecimal digits. [Therefore, when updating the TXT record, in response to detecting a state change, truncating UUIDs (Mapped to the shortened format) are used] (See McLaughlin; Par. [75], [117])

	With regard to applicant’s assertion that the combination of McLaughlin and Hendrickson does not teach or suggest “wherein the identifier is derived from the changed relative environment of the first of the nodes”. The examiner respectfully disagrees

The combination of McLaughlin and Hendrickson, specifically McLaughlin teaches that each characteristic can be assigned a unique numerical identifier. The unique numerical identifier can be a UUID consisting of 36 hexadecimal digits. Each characteristic instance  can include a characteristic type, identifying the characteristic. Type strings are used. In some embodiments, a UUID or truncated UUID can be used, allowing characteristic types to be identified numerically rather than with strings. Each characteristic instance of an accessory has a unique instance identifier. The characteristics identifier can be written in the TXT record using a HTTP ("UW") PUT request, and can be read from the TXT record using HTTP GET ("UR") request. The characteristics identifier is updated based on the state change. (See McLaughlin; Par. [75]-[78], [138])

Finally, the teachings of McLaughlin  are modified with the teachings of Hendrickson to specify types of state change, including motion and to specify the shortened format of the advertising message. The motivation of combination is to reduce the messages overhead and implement the event-reporting technique that reduces cost and improves the systems resource utilization. 

	Therefore, and for the reasons set above,  the combination of McLaughlin and Hendrickson teaches the claimed invention.  The rejection of claims 1, 5-12, 16-20, 23, 27-31, 34, 37-52, 55-70 and 73-87 is sustained.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 5-12, 16-20, 23, 27-31, 34, 37-52, 55-70 and 73-87 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (US. Pub. No. 2015/0222517 A1) in view of Hendrickson et al. (US. Pub. No. 2005/0205719 A1).
 
Regarding claim 1, McLaughlin discloses method for adaptive node communication within a wireless node network having a plurality of nodes (See Par. [6] of McLaughlin for a reference to a "uniform" protocol for communication between a controller device (or "controller") and any number of other electronic devices that are to be controlled (referred to herein as "accessory devices" or "accessories"), the method comprising: 
generating, by a first of the nodes, an advertising message in a first format (See Par. [64] of McLaughlin for a reference to accessory 112 (First Node) can selectively generate messages to one or more controllers and/or broadcast an advertisement when a particular characteristic changes); 
broadcasting, by the first of the nodes, the advertising message in the first format when the first of the nodes is in a first state (See Par. [64], [136], [150] of McLaughlin for a reference to accessory 112 (First Node) can selectively generate messages to one or more controllers and/or broadcast an advertisement when a particular characteristic changes. The advertisement can adapt the uniform format UUID (e.g., the last 28 hexadecimal digits)); 
detecting, by the first of the nodes, a state change for the first of the nodes, the state change being associated with a changed relative environment of the first of the nodes (See Par. [64], [160], [165] and Fig. 8 of McLaughlin for a reference to defining a notification mechanism that allow accessory 112 (or other accessories) to selectively notify controller 102 in the event of a state change. Controller 404 can also cache information from the accessory's advertisement, and this information can also be used to detect state changes in the accessory), and 
adapting, by the first of the nodes, in response to the detected state change by altering the first format of the advertising message to a shortened format comprising an identifier for the first of the nodes (See Par. [75], [204], [523] and Fig. 8 of McLaughlin for a reference to that in response to detecting a state change, accessory 804 can update its internal state counter, and can advertise a state change by updating the field and broadcasting the new TXT record with an new format), wherein the identifier is derived from the changed relative environment of the first of the nodes (See Par. [75]-[77], [138] and Fig. 2A – 2D of McLaughlin for a reference to that each state characteristic can be assigned a unique numerical identifier. Once a change in a characteristic occurs, the identifier is updated. Each service instance and each characteristic instance is assigned an instance identifier). 

McLaughlin does not explicitly disclose wherein the changed relative environment comprises a change in a movement aspect of the first of the nodes, wherein the shortened format is condensed in size relative to the first format while still indicating the changed relative environment of the first of the nodes.

However, Hendrickson discloses wherein the changed relative environment comprises a change in a movement aspect of the first of the nodes (See Par. [14] – [17] of Hendrickson for a reference to that once a change from a moving state to a stopping state or vice versa is detected, an exception signal [Advertisement] is generated to indicate the change), wherein the shortened format is condensed in size relative to the first format while still indicating the changed relative environment of the first of the nodes (See Par. [14] of Hendrickson for a reference to an exception signal may be formatted as a message having a limited length to contain only the minimum amount of information [Condensed] needed to report the exception condition [State change]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])
 
Regarding claim 5, McLaughlin does not explicitly disclose wherein the change in the movement aspect of the first of the nodes reflects that the first of the nodes is substantially stationary relative to a proximate structure.  

However, Hendrickson discloses wherein the change in the movement aspect of the first of the nodes reflects that the first of the nodes is substantially stationary relative to a proximate structure (See Par. [17] of Hendrickson for a reference to an exception signal may be generated if a rail car 22 [first of the nodes] has been disconnected from a train and left stationary in a siding or train yard [Proximate structure]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 6, McLaughlin does not explicitly disclose wherein the proximate structure is moving while being substantially stationary relative to the first of the nodes.  

However, Hendrickson discloses wherein the proximate structure is moving while being substantially stationary relative to the first of the nodes (See Par. [17] of Hendrickson for a reference to the rail car 22 [first of the nodes] has been moving in a train [Proximate structure] and a stopped condition is detected [Such as a train stop or when the rail car is disconnected from the train], an exception signal, which may include location information, may be transmitted to indicate an unexpected stop).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 7, McLaughlin does not explicitly disclose wherein the proximate structure comprises at least one of a package containing device for the first of the nodes or a conveyance device associated with the first of the nodes.  

However, Hendrickson discloses wherein the proximate structure comprises at least one of a package containing device for the first of the nodes or a conveyance device associated with the first of the nodes (See Par. [10], [17] of Hendrickson for a reference to the rail car 22 [first of the nodes] is connected to a train [Proximate structure] or can be moving in the train [conveyance device associated with the first of the nodes]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 8, McLaughlin does not explicitly disclose wherein the conveyance device comprises one of a conveyor belt, a truck, a trailer, an aircraft, a train, and a delivery vehicle.  

However, Hendrickson discloses wherein the conveyance device comprises one of a conveyor belt, a truck, a trailer, an aircraft, a train, and a delivery vehicle (See Par. [10], [17] of Hendrickson for a reference to the rail car 22 [first of the nodes] is connected to a train [Proximate structure] or can be moving in the train [conveyance device comprises a train]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 9, McLaughlin does not explicitly disclose wherein the package containing device comprises one of a facility, a room, a bin, a container, a pallet, and a unit load device (ULD) type of transportation storage.  

However, Hendrickson discloses wherein the package containing device comprises one of a facility, a room, a bin, a container, a pallet, and a unit load device (ULD) type of transportation storage (See Par. [10], [20] of Hendrickson for a reference to the rail car 22 [first of the nodes] is connected to a train [Proximate structure] and cars ate carried in Locomotives 38 [Mapped to a unit load device (ULD)]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 10, McLaughlin does not explicitly disclose wherein the adapting step further comprises: generating, by the first of the nodes, an abbreviated version of the advertising message according to the shortened format; and broadcasting, by the first of the nodes, the abbreviated version of the advertising message in response to detecting the state change associated with the changed relative environment of the first of the nodes.  

However, Hendrickson discloses generating, by the first of the nodes, an abbreviated version of the advertising message according to the shortened format (See Par. [14] of Hendrickson for a reference to an exception signal may be formatted as a message having a limited length to contain only the minimum amount of information [Shorted] needed to report the exception condition [State change]); and broadcasting, by the first of the nodes, the abbreviated version of the advertising message in response to detecting the state change associated with the changed relative environment of the first of the nodes (See Par. [14] – [17] of Hendrickson for a reference to that once a change from a moving state to a stopping state or vice versa is detected, an exception signal [Advertisement] is generated to indicate the change, and transmitted [broadcasted] from the rail car 22).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 11, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses dynamically altering a variable broadcast format of the advertising message when detecting at least one further state change of the first of the nodes (See Par. [165], [204] and Fig. 8 of McLaughlin for a reference to the state number "s#" [Characteristic Identifier] can be incremented when state changes. An accessory [First Node] can advertise a state change, by broadcasting an updated TXT record, and a paired controller that has previously cached the TXT record  can detect the change by comparing the broadcast value of "s#" to its cached value).  


Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a non-transitory computer-readable storage medium containing instructions which when executed on a processor performs a method for adaptive node communication within a wireless node network having a plurality of nodes (See Par. [555] of McLaughlin for a reference to a computer readable medium).  


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 7.

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 8.

Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 9.

Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a node device (See McLaughlin; Fig. 37; Accessory 3700) in a wireless node network having a plurality of other nodes, comprising: a node processing unit (Fig. 37; 3630); a node volatile memory coupled to the node processing unit (Fig. 37; 3728); a node memory storage coupled to the node processing unit (Fig. 37; 3728), the node memory storage maintaining an adaptive messaging program section; a communication interface coupled to the node processing unit (Fig. 37; 3732).

Regarding claim 27, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

Regarding claim 28, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

Regarding claim 29, the claim is interpreted and rejected for the same reasons as set forth in claim 7.

Regarding claim 30, the claim is interpreted and rejected for the same reasons as set forth in claim 8.

Regarding claim 31, the claim is interpreted and rejected for the same reasons as set forth in claim 9.


Regarding claim 34, McLaughlin discloses a method for controlling adaptive node communication within a wireless node network (See Par. [6] of McLaughlin for a reference to a "uniform" protocol for communication between a controller device (or "controller") and any number of other electronic devices that are to be controlled (referred to herein as "accessory devices" or "accessories") having a master node (See McLaughlin; Fig. 36; Controller 3600) and an ID node (See McLaughlin; Fig. 37; Accessory 3700), the method comprising: 
detecting, by the master node, an advertising message being broadcast by the ID node, wherein the advertising message having a first format (See Par. [64], [136], [150] of McLaughlin for a reference to accessory 112 (First Node) can selectively generate messages to one or more controllers and/or broadcast an advertisement when a particular characteristic changes. The advertisement can adapt the uniform format UUID (e.g., the last 28 hexadecimal digits); 
detecting, by the master node, a state change relative to the ID node, the state change being associated with a changed relative environment of the ID node (See Par. [64], [160], [165] and Fig. 8 of McLaughlin for a reference to defining a notification mechanism that allow accessory 112 (or other accessories) to selectively notify controller 102 in the event of a state change. Controller 404 can also cache information from the accessory's advertisement, and this information can also be used to detect state changes in the accessory), and 
instructing the ID node, by the master node, in response to detecting the state change to alter the first format of the advertising message to a shortened format upon detecting the state change (See Par. [75], [204], [523] and Fig. 8 of McLaughlin for a reference to that in response to detecting a state change, accessory 804 can update its internal state counter, and can advertise a state change by updating the field and broadcasting the new TXT record with an new format), wherein the shortened format comprises an identifier for the ID node, derived from the changed relative environment of the ID node See Par. [75]-[77], [138] and Fig. 2A – 2D of McLaughlin for a reference to that each state characteristic can be assigned a unique numerical identifier. Once a change in a characteristic occurs, the identifier is updated. Each service instance and each characteristic instance is assigned an instance identifier). 

McLaughlin does not explicitly disclose wherein the changed relative environment comprises a change in a movement aspect of the first of the nodes, wherein the shortened format is condensed in size relative to the first format while still indicating the changed relative environment of the first of the nodes.

However, Hendrickson discloses wherein the changed relative environment comprises a change in a movement aspect of the first of the nodes (See Par. [14] – [17] of Hendrickson for a reference to that once a change from a moving state to a stopping state or vice versa is detected, an exception signal [Advertisement] is generated to indicate the change), wherein the shortened format is condensed in size relative to the first format while still indicating the changed relative environment of the first of the nodes (See Par. [14] of Hendrickson for a reference to an exception signal may be formatted as a message having a limited length to contain only the minimum amount of information [Condensed] needed to report the exception condition [State change]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])
 
Regarding claim 37, McLaughlin does not explicitly disclose wherein the change in the movement aspect of the ID node reflects that the ID node is substantially stationary relative to a proximate structure.  

However, Hendrickson discloses wherein the change in the movement aspect of the ID node reflects that the ID node is substantially stationary relative to a proximate structure (See Par. [17] of Hendrickson for a reference to an exception signal may be generated if a rail car 22 [first of the nodes] has been disconnected from a train and left stationary in a siding or train yard [Proximate structure]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 38, McLaughlin does not explicitly disclose wherein the proximate structure is moving while being substantially stationary relative to the ID node.  

However, Hendrickson discloses wherein the proximate structure is moving while being substantially stationary relative to the ID node (See Par. [17] of Hendrickson for a reference to the rail car 22 [first of the nodes] has been moving in a train [Proximate structure] and a stopped condition is detected [Such as a train stop or when the rail car is disconnected from the train], an exception signal, which may include location information, may be transmitted to indicate an unexpected stop).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 39, McLaughlin does not explicitly disclose wherein the proximate structure comprises at least one of a package containing device for the ID node or a conveyance device associated with the ID node.  

However, Hendrickson discloses wherein the proximate structure comprises at least one of a package containing device for the ID node or a conveyance device associated with the ID node (See Par. [10], [17] of Hendrickson for a reference to the rail car 22 [first of the nodes] is connected to a train [Proximate structure] or can be moving in the train [conveyance device associated with the first of the nodes]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 40, McLaughlin does not explicitly disclose wherein the conveyance device comprises one of a conveyor belt, a truck, a trailer, an aircraft, a train, and a delivery vehicle.  

However, Hendrickson discloses wherein the conveyance device comprises one of a conveyor belt, a truck, a trailer, an aircraft, a train, and a delivery vehicle (See Par. [10], [17] of Hendrickson for a reference to the rail car 22 [first of the nodes] is connected to a train [Proximate structure] or can be moving in the train [conveyance device comprises a train]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 41, McLaughlin does not explicitly disclose wherein the package containing device comprises one of a facility, a room, a bin, a container, a pallet, and a unit load device (ULD) type of transportation storage.  

However, Hendrickson discloses wherein the package containing device comprises one of a facility, a room, a bin, a container, a pallet, and a unit load device (ULD) type of transportation storage (See Par. [10], [20] of Hendrickson for a reference to the rail car 22 [first of the nodes] is connected to a train [Proximate structure] and cars ate carried in Locomotives 38 [Mapped to a unit load device (ULD)]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hendrickson and McLaughlin. The motivation for combination would be to improve system’s performance by providing high-value information transfer with low power requirements by utilizing event-driven reporting and reduced message lengths. (Hendrickson; Par. [5])

Regarding claim 42, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses wherein the instructing step further comprises transmitting, by the master node, a control message to the ID node, (See Par. [64], [136], [150] of McLaughlin for a reference to controller 102 to send command-and-control messages (requests) to accessory 112) to send response messages (Reports) to controller 102. The command-and-control messages can allow a controller to interrogate (e.g., read) the current state of accessory characteristics), wherein the control message causes the ID node to broadcast the advertising message according to a variable broadcast format as the shortened format  (See Par. [75], [550] of McLaughlin for a reference to in some instances the controller instructs the accessory device to modify (write to) accessory characteristics, and assign a unique "short" UUID (e.g., first 8 hexadecimal digits) to each characteristic).  


Regarding claim 43, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses wherein the variable broadcast format comprises at least one of a shortened global format, a shortened nested format, and a shortened local format (See Par. [136]-[137], [153], [166] of McLaughlin for a reference to an accessory model that represents an accessory as a collection of services having characteristics can be communicated to a controller as an accessory object. An accessory object can be communicated using JSON [shortened global format]or other notations for representing structured data objects).  


Regarding claim 44, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses wherein the shortened global format comprises a global identifier of the ID node derived from the master node detecting the state change (See Par. [75]-[77], [138] and Fig. 2A – 2D of McLaughlin for a reference to that each state characteristic can be assigned a unique numerical identifier. Once a change in a characteristic occurs, the identifier is updated. Each service instance and each characteristic instance is assigned an instance identifier).  


Regarding claim 45, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses wherein the global identifier of the ID node comprises a full identifier for the master node detecting the state change and a shortened reference to the ID node (See Par. [153], [160] of McLaughlin for a reference to that when accessory definition record is modified (e.g., when accessory, service, or characteristic is added or removed); persists across reboot, power cycle, etc., Can be used by paired controller to detect accessory configuration changes. "ff" Feature flags Can be a bitmask usable to indicate presence or absence of selected features).  


Regarding claim 46, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses wherein the shortened nested format comprises a nested identifier of the ID node, wherein the nested identifier comprises a plurality of hierarchical references to higher level nodes associated with the ID node  (See Par. [136], [169] of McLaughlin for a reference to an accessory model that represents an accessory as a collection of services having characteristics can be communicated to a controller as an accessory object. An accessory object can be communicated using JSON or other notations for representing structured data objects. A controller can generate an HTTP GET (PUT) request to a URL constructed in this manner to read (write) a characteristic).  

Regarding claim 47, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses wherein the nested identifier indicates the ID node relationships with the higher level nodes (See Par. [136], [169] of McLaughlin for a reference to the controller is allowed to read from or write to multiple characteristics or multiple services in a single transaction. For example, sending a GET request to read all characteristics of a particular service can be accomplished by omitting the characteristic identifier. The response can be a JSON object containing the characteristics, in a similar format to FIGS. 3A-3C).  


Regarding claim 48, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses wherein the nested identifier further comprises a shortened reference to the ID node (See Par. [75], [136] of McLaughlin for a reference to a unique numerical identifier assigned to each characteristic, which can be a UUID consisting of 36 hexadecimal digits. The uniform accessory protocol can define a common "base" UUID for all core characteristics and assign a unique "short" UUID (e.g., first 8 hexadecimal digits) to each characteristic).  


Regarding claim 49, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses wherein the shortened local format comprises a local identifier of the ID node derived from an abbreviated node reference for the master node detecting the state change (See Par. [160], [165]-[166] of McLaughlin for a reference to controller 404 can also cache information from the accessory's advertisement, and this information can also be used to detect state changes in the accessory, using the state counter "s#" , which can be incremented when state changes).  


Regarding claim 50, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses wherein the abbreviated node reference for the master node detecting the state change comprises a collapsed reference to the master node and a shortened reference to the ID node (See Par. [160], [165]-[166] of McLaughlin for a reference to controller 404 can also cache information from the accessory's advertisement, and this information can also be used to detect state changes in the accessory, using the state counter "s#" , which can be incremented when state changes. An updated TXT record is advertised, including an indicator of the accessory state).


Regarding claim 51, the combination of McLaughlin and Hendrickson, specifically  McLaughlin discloses instructing, by the master node, the ID node to alter the shortened format of the advertising message back to the first format when the master node detects at least one further state change of the ID node See Par. [75], [550] of McLaughlin for a reference to in some instances the controller instructs the accessory device to modify (write to) accessory characteristics, and assign a unique "short" UUID (e.g., first 8 hexadecimal digits) to each characteristic).  


Regarding claim 52, the claim is interpreted and rejected for the same reasons as set forth in claim 34, including a non-transitory computer-readable storage medium containing instructions which when executed on a processor performs a method for adaptive node communication within a wireless node network having a plurality of nodes (See Par. [555] of McLaughlin for a reference to a computer readable medium).  


Regarding claim 55, the claim is interpreted and rejected for the same reasons as set forth in claim 37.

Regarding claim 56, the claim is interpreted and rejected for the same reasons as set forth in claim 38.

Regarding claim 57, the claim is interpreted and rejected for the same reasons as set forth in claim 39.

Regarding claim 58, the claim is interpreted and rejected for the same reasons as set forth in claim 40.

Regarding claim 59, the claim is interpreted and rejected for the same reasons as set forth in claim 41.

Regarding claim 60, the claim is interpreted and rejected for the same reasons as set forth in claim 42.

Regarding claim 61, the claim is interpreted and rejected for the same reasons as set forth in claim 43.

Regarding claim 62, the claim is interpreted and rejected for the same reasons as set forth in claim 44.

Regarding claim 63, the claim is interpreted and rejected for the same reasons as set forth in claim 45.

Regarding claim 64, the claim is interpreted and rejected for the same reasons as set forth in claim 46.

Regarding claim 65, the claim is interpreted and rejected for the same reasons as set forth in claim 47.

Regarding claim 66, the claim is interpreted and rejected for the same reasons as set forth in claim 48.

Regarding claim 67, the claim is interpreted and rejected for the same reasons as set forth in claim 49.
Regarding claim 68, the claim is interpreted and rejected for the same reasons as set forth in claim 50.

Regarding claim 69, the claim is interpreted and rejected for the same reasons as set forth in claim 51.

Regarding claim 70, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a node device (See McLaughlin; Fig. 36; Controller 3600) in a wireless node network having a plurality of other nodes, comprising: a node processing unit (Fig. 36; 3610); a node volatile memory coupled to the node processing unit (Fig. 36; 3612); a node memory storage coupled to the node processing unit (Fig. 36; 3612), the node memory storage maintaining an adaptive messaging program section; a communication interface coupled to the node processing unit (Fig. 36; 3614).

Regarding claim 73, the claim is interpreted and rejected for the same reasons as set forth in claim 37.

Regarding claim 74, the claim is interpreted and rejected for the same reasons as set forth in claim 38.

Regarding claim 75, the claim is interpreted and rejected for the same reasons as set forth in claim 39.
Regarding claim 76, the claim is interpreted and rejected for the same reasons as set forth in claim 40.

Regarding claim 77, the claim is interpreted and rejected for the same reasons as set forth in claim 41.

Regarding claim 78, the claim is interpreted and rejected for the same reasons as set forth in claim 42.

Regarding claim 79, the claim is interpreted and rejected for the same reasons as set forth in claim 43.

Regarding claim 80, the claim is interpreted and rejected for the same reasons as set forth in claim 44.

Regarding claim 81, the claim is interpreted and rejected for the same reasons as set forth in claim 45.

Regarding claim 82, the claim is interpreted and rejected for the same reasons as set forth in claim 46.

Regarding claim 83, the claim is interpreted and rejected for the same reasons as set forth in claim 47.
Regarding claim 84, the claim is interpreted and rejected for the same reasons as set forth in claim 48.

Regarding claim 85, the claim is interpreted and rejected for the same reasons as set forth in claim 49.

Regarding claim 86, the claim is interpreted and rejected for the same reasons as set forth in claim 50.

Regarding claim 87, the claim is interpreted and rejected for the same reasons as set forth in claim 51.


Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ikeuchi et al. (US. Pub. No. 2010/0228917 A1) discloses  a device managing apparatus, a device initialization method, and a device system that execute an initialization processing to a device that stores user data. 
Agarwal et al. (US. Pub. No. 2011/0228696 A1) discloses directed acyclic graph (DAG) routing, e.g., for Low power and Lossy Networks (LLNs).
Shaffer et al. (US. Pub. No. 2012/0233326 A1) discloses directed acyclic graph (DAG) routing and management and message distribution in DAGs.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413